W.A. Jones was convicted of the crime of depositing crude oil in streams, in the county court of Carter county, and his punishment fixed at a fine of $100.
This appeal has been pending in this court since the 29th day of December, 1920. The cause was submitted on May 30, 1922, at which time no appearance was made by any counsel representing plaintiff in error, but plaintiff in error was allowed 10 days within which to file a brief herein. No brief has been filed in behalf of plaintiff in error. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed.